
	
		II
		112th CONGRESS
		1st Session
		S. 551
		IN THE SENATE OF THE UNITED STATES
		
			March 10, 2011
			Mr. McCain (for himself,
			 Mr. Graham, Mr.
			 Lieberman, Mr. Chambliss,
			 Ms. Ayotte, and Mr. Brown of Massachusetts) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To improve procedures for the detention and review of
		  status of detainees of the United States in connection with the continuing
		  armed conflict with al Qaeda, the Taliban, and affiliated
		  groups.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Military Detainee Procedures
			 Improvement Act of 2011.
		2.Reaffirmation of
			 authority of the President to detain unprivileged enemy belligerents in
			 connection with the continuing armed conflict with al Qaeda, the Taliban, and
			 affiliated groups
			(a)In
			 generalCongress reaffirms that the United States is in an armed
			 conflict with al Qaeda, the Taliban, and affiliated groups and that those
			 entities continue to pose a threat to the United States and its citizens, both
			 domestically and abroad.
			(b)AuthorityCongress
			 reaffirms that the President is authorized to detain unprivileged enemy
			 belligerents in connection with the continuing armed conflict with al Qaeda,
			 the Taliban, and affiliated groups, regardless of the place of capture, until
			 the termination of hostilities.
			(c)Rule of
			 constructionThe authority described in subsection (b) shall not
			 be construed to alter or limit the authority of the President under the
			 Constitution of the United States to detain belligerents in the continuing
			 armed conflict with al Qaeda, the Taliban, and affiliated groups, or in any
			 other armed conflict.
			(d)DefinitionsIn
			 this section:
				(1)The term
			 hostilities means any conflict subject to the laws of war.
				(2)The term
			 privileged belligerent means an individual belonging to one of the
			 eight categories enumerated in Article 4 of the Geneva Convention Relative to
			 the Treatment of Prisoners of War, done at Geneva August 12, 1949 (6 UST
			 3316).
				(3)The term
			 unprivileged enemy belligerent means an individual (other than a
			 privileged belligerent) who before, on, or after September 11, 2001—
					(A)has engaged in
			 hostilities against the United States or its coalition partners;
					(B)has purposefully
			 and materially supported hostilities against the United States or its coalition
			 partners; or
					(C)was a member of,
			 part of, or operated in a clandestine, covert, or military capacity on behalf
			 of al Qaeda, the Taliban, or an affiliated group against which the
			 Authorization for Use of Military Force (Public Law 107–40) applies.
					3.Military custody
			 for members of al Qaeda, the Taliban, and affiliated groups subject to the
			 Authorization for Use of Military Force
			(a)Custody pending
			 disposition under law of war
				(1)In
			 generalExcept as provided in paragraph (3), an unprivileged
			 enemy belligerent shall be held in military custody pending disposition under
			 the law of war.
				(2)Disposition
			 under law of warThe disposition of a person under the law of war
			 as described in paragraph (1) may include the following:
					(A)Long-term
			 detention under the law of war without trial until the end of hostilities
			 against the nations, organizations, and persons subject to the Authorization
			 for Use of Military Force.
					(B)Trial under
			 chapter 47A of title 10, United States Code (as amended by the Military
			 Commissions Act of 2009 (title XVIII of Public Law 111–84)).
					(C)Subject to the
			 availability of appropriations—
						(i)transfer for
			 trial by an alternative court or competent tribunal having lawful jurisdiction;
			 or
						(ii)transfer to the
			 custody or control of the person’s country of origin, any other foreign
			 country, or any other foreign entity under section 4.
						(3)Waiver for
			 national securityThe Secretary of Defense may waive the
			 requirement under paragraph (1) if the Secretary submits to Congress
			 certification in writing that such a waiver is in the national security
			 interests of the United States.
				(b)DefinitionsIn
			 this section:
				(1)The term
			 hostilities means any conflict subject to the laws of war.
				(2)The term
			 privileged belligerent means a person belonging to one of the
			 eight categories enumerated in Article 4 of the Geneva Convention Relative to
			 the Treatment of Prisoners of War, done at Geneva August 12, 1949 (6 UST
			 3316).
				(3)The term
			 unprivileged enemy belligerent means a person (other than a
			 privileged belligerent) who before, on, or after September 11, 2001—
					(A)has engaged in
			 hostilities against the United States or its coalition partners;
					(B)has purposefully
			 and materially supported hostilities against the United States or its coalition
			 partners; or
					(C)was a member of,
			 part of, or operated in a clandestine, covert, or military capacity on behalf
			 of al Qaeda, the Taliban, or an affiliated group against which the
			 Authorization for Use of Military Force (Public Law 107–40) applies.
					(c)Effective
			 dateThis section shall take effect on the date of the enactment
			 of this Act, and shall apply with respect to unprivileged enemy belligerents
			 who are taken into the custody or brought under the control of the United
			 States on or after that date.
			4.Permanent
			 requirements for certifications relating to the transfer of detainees at Naval
			 Station Guantanamo Bay, Cuba, to foreign countries and other foreign
			 entities
			(a)Certification
			 required prior To transfer
				(1)In
			 generalExcept as provided in paragraph (2), the Secretary of
			 Defense may not use any amounts authorized to be appropriated or otherwise
			 available to the Department of Defense to transfer any individual detained at
			 Guantanamo to the custody or control of the individual’s country of origin, any
			 other foreign country, or any other foreign entity unless the Secretary submits
			 to Congress the certification described in subsection (b) not later than 30
			 days before the transfer of the individual.
				(2)ExceptionParagraph
			 (1) shall not apply to any action taken by the Secretary to transfer any
			 individual detained at Guantanamo to effectuate an order affecting the
			 disposition of the individual that is issued by a court or competent tribunal
			 of the United States having lawful jurisdiction. The Secretary shall notify
			 Congress promptly upon the issuance of any such order.
				(b)CertificationA
			 certification described in this subsection is a written certification made by
			 the Secretary of Defense, with the concurrence of the Secretary of State, that
			 the government of the foreign country or the recognized leadership of the
			 foreign entity to which the individual detained at Guantanamo is to be
			 transferred—
				(1)is not a
			 designated state sponsor of terrorism or a designated foreign terrorist
			 organization;
				(2)maintains control
			 over each detention facility in which the individual is to be detained if the
			 individual is to be housed in a detention facility;
				(3)is not, as of the
			 date of the certification, facing a threat that is likely to substantially
			 affect its ability to exercise control over the individual;
				(4)has agreed to
			 take effective actions to ensure that the individual cannot take action to
			 threaten the United States, its citizens, or its allies in the future;
				(5)has taken such
			 actions as the Secretary of Defense determines are necessary to ensure that the
			 individual cannot engage or reengage in any terrorist activity; and
				(6)has agreed to
			 share with the United States any information that—
					(A)is related to the
			 individual or any associates of the individual; and
					(B)could affect the
			 security of the United States, its citizens, or its allies.
					(c)Prohibition and
			 waiver in cases of prior confirmed recidivism
				(1)ProhibitionExcept
			 as provided in paragraph (3), the Secretary of Defense may not use any amounts
			 authorized to be appropriated or otherwise made available to the Department of
			 Defense to transfer any individual detained at Guantanamo to the custody or
			 control of the individual’s country of origin, any other foreign country, or
			 any other foreign entity if there is a confirmed case of any individual who was
			 detained at United States Naval Station, Guantanamo Bay, Cuba, at any time
			 after September 11, 2001, who was transferred to such foreign country or entity
			 and subsequently engaged in any terrorist activity.
				(2)WaiverThe
			 Secretary may waive the prohibition in paragraph (1) if the Secretary
			 determines that a transfer otherwise covered by that paragraph is in the
			 national security interests of the United States and includes, as part of the
			 certification described in subsection (b) relating to such transfer, the
			 determination of the Secretary under this paragraph.
				(3)ExceptionParagraph
			 (1) shall not apply to any action taken by the Secretary to transfer any
			 individual detained at Guantanamo to effectuate an order affecting the
			 disposition of the individual that is issued by a court or competent tribunal
			 of the United States having lawful jurisdiction. The Secretary shall notify
			 Congress promptly upon the issuance of any such order.
				(d)DefinitionsIn
			 this section:
				(1)The term
			 individual detained at Guantanamo means any individual located at
			 United States Naval Station, Guantanamo Bay, Cuba, as of October 1, 2009,
			 who—
					(A)is not a citizen
			 of the United States or a member of the Armed Forces of the United States;
			 and
					(B)is—
						(i)in
			 the custody or under the control of the Department of Defense; or
						(ii)otherwise under
			 detention at United States Naval Station, Guantanamo Bay, Cuba.
						(2)The term
			 foreign terrorist organization means any organization so
			 designated by the Secretary of State under section 219 of the Immigration and
			 Nationality Act (8 U.S.C. 1189).
				(e)Repeal of
			 superseded authoritySection 1033 of the Ike Skelton National
			 Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383) is
			 repealed.
			5.Permanent
			 prohibition on use of funds to construct or modify facilities in the United
			 States to house detainees transferred from Naval Station Guantanamo Bay,
			 Cuba
			(a)In
			 generalNo amounts authorized to be appropriated or otherwise
			 made available to the Department of Defense may be used to construct or modify
			 any facility in the United States, its territories, or possessions to house any
			 individual described in subsection (c) for the purposes of detention or
			 imprisonment in the custody or under the control of the Department of
			 Defense.
			(b)ExceptionThe
			 prohibition in subsection (a) shall not apply to any modification of facilities
			 at United States Naval Station, Guantanamo Bay, Cuba.
			(c)Covered
			 individualsAn individual described in this subsection is any
			 individual located at United States Naval Station, Guantanamo Bay, Cuba, as of
			 October 1, 2009, who—
				(1)is not a citizen
			 of the United States or a member of the Armed Forces of the United States;
			 and
				(2)is—
					(A)in the custody or
			 under the control of the Department of Defense; or
					(B)otherwise under
			 detention at United States Naval Station, Guantanamo Bay, Cuba.
					(d)Repeal of
			 superseded authoritySection 1034 of the Ike Skelton National
			 Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383) is amended
			 by striking subsections (a) and (b).
			6.Uniform
			 procedures for detention review and status determination regarding suspected
			 unprivileged enemy belligerentsThe Detainee Treatment Act of 2005 (title
			 XIV of Public Law 109–163; 10 U.S.C. 801 note) is amended by inserting after
			 section 1405 the following new sections:
			
				1405A.Procedures
				for annual detention review
					(a)Procedures
						(1)In
				generalNot later than 180 days after the date of the enactment
				of this section, the Secretary of Defense shall submit to the appropriate
				committees of Congress a report setting forth the procedures for an annual
				review process to recommend to the President whether to release, transfer, or
				continue to detain in military custody each detainee described in subsection
				(b), subject to the exceptions in subsection (c).
						(2)RecommendationsRecommendations
				pursuant to the annual review process shall be made by a panel consisting of
				military experts in military operations, intelligence, and anti-terrorism
				matters, and shall not bind the President.
						(b)Covered
				detaineesA detainee described in this subsection is any
				individual who is currently detained by the United States in military custody
				at United States Naval Station Guantanamo Bay, Cuba, as an unprivileged enemy
				belligerent.
					(c)ExceptionsA
				detainee shall not be treated as a detainee described in subsection (b) under
				circumstances as follows:
						(1)In the case of a
				detainee upon whom charges have been served in accordance with section 948s of
				title 10, United States Code (as amended by the Military Commissions Act of
				2009 (title XVIII of Public Law 111–84)), until after final judgment has been
				reached on such charges.
						(2)In the case of a
				detainee who has been convicted by a military commission under chapter 47A of
				such title (as so amended) of an offense under subchapter VIII of that chapter
				(as so amended), until after the detainee has completed his sentence.
						(3)If the detainee
				has been designated by the Department of Defense for release or transfer out of
				United States custody or has been ordered released by a court of competent
				jurisdiction.
						(d)ConsiderationsIn
				considering the recommendation to make regarding a detainee under the annual
				review process, a panel shall determine—
						(1)whether the
				detainee represents a continuing threat to the United States or its allies;
				and
						(2)whether there are
				other factors that form a need for continued detention of the detainee,
				including—
							(A)the likelihood
				the detainee will resume terrorist activity if transferred or released;
							(B)the likelihood
				the detainee will reestablish ties with an organization engaged in hostilities
				against the United States or its allies if transferred or released;
							(C)the likelihood of
				family, tribal, or government rehabilitation or support for the detainee if
				transferred or released;
							(D)the likelihood
				the detainee may be subject to trial by military commission; and
							(E)any law
				enforcement interest in the detainee.
							(e)DefinitionsIn
				this section:
						(1)The term
				appropriate committees of Congress means—
							(A)the Committee on
				Armed Services and the Select Committee on Intelligence of the Senate;
				and
							(B)the Committee on
				Armed Services and the Permanent Select Committee on Intelligence of the House
				of Representatives.
							(2)The term
				hostilities means any conflict subject to the laws of war.
						(3)The term
				privileged belligerent means an individual belonging to one of the
				eight categories enumerated in Article 4 of the Geneva Convention Relative to
				the Treatment of Prisoners of War, done at Geneva August 12, 1949 (6 UST
				3316).
						(4)The term
				unprivileged enemy belligerent means an individual (other than a
				privileged belligerent) who before, on, or after September 11, 2001—
							(A)has engaged in
				hostilities against the United States or its coalition partners;
							(B)has purposefully
				and materially supported hostilities against the United States or its coalition
				partners; or
							(C)was a member of,
				part of, or operated in a clandestine, covert, or military capacity on behalf
				of al Qaeda, the Taliban, or an affiliated group against which the
				Authorization for Use of Military Force (Public Law 107–40) applies.
							1405B.Procedures
				for status determination of unprivileged enemy belligerents
					(a)In
				generalNot later than 90 days after the date of the enactment of
				this section, the Secretary of Defense shall submit to the appropriate
				committees of Congress a report setting forth the procedures for determining
				the status of unprivileged enemy belligerents under the custody or control of
				the United States who are captured after the date of the enactment of this
				section, regardless of the place of capture.
					(b)Elements of
				proceduresThe procedures required by this section shall provide
				for the following:
						(1)A military judge
				shall preside at proceedings for the determination of status of an unprivileged
				enemy belligerent.
						(2)An unprivileged
				enemy belligerent may, at the election of the belligerent, be represented by
				military counsel at proceedings for the determination of status of the
				belligerent.
						(c)Report on
				modification of proceduresThe Secretary of Defense shall submit
				to the appropriate committees of Congress a report on any modification of the
				procedures submitted under this section. The report on any such modification
				shall be so submitted not later than 60 days before the date on which such
				modification goes into effect.
					(d)DefinitionsIn
				this section, the terms appropriate committees of Congress and
				unprivileged enemy belligerent have the meaning given such terms
				in section
				1405A(e).
					.
		7.Clarification of
			 right to plead guilty in trial of capital offense by military
			 commission
			(a)Clarification
			 of rightSection 949m(b)(2)
			 of title 10, United States Code, is amended—
				(1)in subparagraph (C), by inserting before
			 the semicolon the following: , or a guilty plea was accepted and not
			 withdrawn prior to announcement of the sentence in accordance with section
			 949i(b) of this title; and
				(2)in subparagraph
			 (D), by inserting on the sentence after vote was
			 taken.
				(b)Pre-Trial
			 agreementsSection 949i of such title is amended by adding at the
			 end the following new subsection:
				
					(c)Pre-Trial
				agreements(1)A plea of guilty made
				by the accused that is accepted by a military judge under subsection (b) and
				not withdrawn prior to announcement of the sentence may form the basis for an
				agreement reducing the maximum sentence approved by the convening authority,
				including the reduction of a sentence of death to a lesser punishment, or that
				the case will be referred to a military commission under this chapter without
				seeking the penalty of death. Such an agreement may provide for terms and
				conditions in addition to a guilty plea by the accused in order to be
				effective.
						(2)A plea agreement under this
				subsection may not provide for a sentence of death imposed by a military judge
				alone. A sentence of death may only be imposed by the votes of all members of a
				military commission concurring in the sentence of death as provided in section
				949m(b)(2)(D) of this
				title.
						.
			8.Sense of
			 Congress on targeting of individuals involved in terrorist attacks against the
			 United States
			(a)FindingsCongress
			 makes the following findings:
				(1)Al Qaeda and
			 affiliated groups planned and perpetrated the heinous terrorist attacks of
			 September 11, 2001, against our Nation, and have planned and attempted numerous
			 other terrorist attacks against the United States before and after September
			 11, 2001.
				(2)Al Qaeda and its
			 affiliated organizations continue to actively plot attacks against the United
			 States and its citizens.
				(3)The United States
			 Government has disrupted several attacks against the United States and its
			 citizens in recent months, including attacks attempting specifically to target
			 civilians.
				(4)Under the
			 Authorization for Use of Military Force (Public Law 107–40), the President is
			 authorized to use all necessary and appropriate force against
			 nations, terrorist organizations, and individuals the President determines
			 planned, authorized, committed, or aided the September 11, 2001, attacks in
			 order to prevent future acts of international terrorism against the United
			 States.
				(5)On May 21, 2009,
			 President Barack Obama stated “[n]ow let me be clear: we are indeed at war with
			 al Qaeda and its affiliates”.
				(6)The United States
			 has a legitimate right to defend itself against imminent threats to its
			 sovereign territory and its citizens.
				(7)The United States
			 Government has stated its commitment to seek to defend the United States
			 against al Qaeda and affiliated groups by using all instruments of power at its
			 disposal, including diplomatic, intelligence, military, legal, and economic
			 instruments.
				(8)The United States
			 Armed Forces are engaged in active combat operations against al Qaeda and its
			 affiliates, including through combat operations in Afghanistan and through
			 lethal action operations against legitimate military objectives.
				(9)Decisions to
			 target legitimate military objectives for lethal action are rightfully made by
			 the President, as Commander in Chief of the United States Armed Forces, and
			 military commanders;
				(10)The United
			 States Government believes that al Qaeda and its affiliates continue to
			 actively plot terrorist attacks, and recruit terrorist operatives to carry out
			 attacks against the United States.
				(b)Sense of
			 CongressIt is the sense of Congress—
				(1)that, under the
			 Authorization for Use of Military Force, the President has the authority to use
			 lethal force against legitimate military objectives, including nations,
			 organizations, and persons determined by the President to be members of al
			 Qaeda and its affiliated terrorist organizations that plot, facilitate, or
			 undertake terrorist attacks against the United States and its citizens, and
			 that pose an imminent threat by actively plotting or participating in terrorist
			 attacks against the United States or its interests that cannot be otherwise
			 obviated due to a host nation’s refusal or inability to arrest, detain, or
			 prosecute the individuals or organizations;
				(2)that the
			 President, as Commander in Chief of the United States Armed Forces, has the
			 authority and responsibility, along with his advisors and commanders of the
			 United States Armed Forces, to identify legitimate military objectives and to
			 determine the most appropriate and efficacious circumstances and tactical means
			 for carrying out lethal action against legitimate military objectives;
			 and
				(3)to reaffirm its
			 commitment to ensuring that lethal action is undertaken in accordance with
			 United States obligations under international law, including its obligations to
			 uphold the principles of military necessity, discrimination, and
			 proportionality, and to conduct timely, rigorous, and sustained oversight over
			 lethal action policies, decisions, and operations.
				9.Sense of
			 Congress on justice for victims and families of those killed or injured in al
			 Qaeda attacks on the United States
			(a)FindingsCongress
			 makes the following findings:
				(1)Al Qaeda planned
			 and carried out attacks against United States embassies in Nairobi, Kenya, and
			 Dar es Salaam, Tanzania, on August 7, 1998, resulting in 224 deaths, including
			 12 United States citizens and 3 members of the United States Armed Forces, and
			 injuries to approximately 4,085 people.
				(2)Al Qaeda planned
			 and carried out the bombing of the U.S.S. Cole in Aden, Yemen, on October 12,
			 2000, resulting in the deaths of 17 American sailors and serious injuries to 39
			 other members of the crew of the U.S.S. Cole. The attack disabled an American
			 warship.
				(3)Al Qaeda and its
			 affiliated groups planned and carried out the attacks against the United States
			 in New York, Virginia, and Pennsylvania on September 11, 2001, resulting in the
			 deaths of nearly 3,000 men, women, and children. The overwhelming majority of
			 casualties were civilians, including nationals of over 70 countries. Among the
			 targets attacked was the Pentagon, the official headquarters of the United
			 States Armed Forces, where 184 people were killed.
				(4)Under the
			 Authorization for Use of Military Force (Public Law 107–40), the President is
			 authorized to use all necessary and appropriate force against
			 those nations, terrorist organizations, and persons the President determines
			 planned, authorized, committed, or aided the September 11, 2001, attacks in
			 order to prevent future acts of international terrorism against the United
			 States.
				(5)Al Qaeda and its
			 affiliated groups continue to actively plot attacks against the United States
			 and its citizens, including—
					(A)the attempted
			 bombing on December 25, 2009, of a civilian airliner carrying nearly 300
			 innocent people near Detroit, Michigan;
					(B)the attempted
			 bombing of Times Square in New York, New York, on May 3, 2010; and
					(C)an attempted
			 parcel bomb attack directed to addresses in Chicago, Illinois, that was
			 disrupted outside the United States on October 29, 2010.
					(6)The criminal
			 trial of Ahmed Ghailani, who was captured on July 25, 2004, for his
			 participation in the al Qaeda bombing of the United States embassies in East
			 Africa resulted in a conviction on November 17, 2010, on a single count of
			 conspiracy and a finding of not guilty on 284 other counts including all counts
			 of murder of United States citizens.
				(7)On May 21, 2009,
			 President Barack Obama stated [n]ow let me be clear: we are indeed at
			 war with al Qaeda and its affiliates.
				(8)The 10-year
			 anniversary of the bombing of the U.S.S. Cole was marked on October 12, 2010,
			 and an alleged key participant in the bombing, Abd al-Rahim al-Nashiri, who was
			 first charged in preparation for trial by military commission in June, 2008,
			 remains in detention without charges at United States Naval Station Guantanamo
			 Bay, Cuba.
				(9)The 10-year
			 anniversary of the al Qaeda attacks on the United States on September 11, 2001,
			 occurs this year.
				(10)The alleged
			 mastermind of those attacks on the United States, Khalid Sheikh Mohammed, was
			 first charged in preparation for trial by military commission on April 15,
			 2008, and charges were lawfully referred to a military commission on May 9,
			 2008.
				(11)According to
			 media reports at the time, Khalid Sheikh Mohammed and his co-conspirators were
			 prepared to plead guilty to their participation in those attacks on the United
			 States before a military commission.
				(12)Khalid Sheikh
			 Mohammed has made statements, including those during his Combatant Status
			 Review Tribunal held at United States Naval Station Guantanamo Bay, that he is
			 responsible for planning those attacks on the United States.
				(13)One of the first
			 acts of the Obama Administration upon taking office was to suspend all military
			 commissions on January 21, 2009.
				(14)The Attorney
			 General announced on November 13, 2009, that the cases of five detainees held
			 at United States Naval Station Guantanamo Bay should be prosecuted by military
			 commission, including the alleged bomber of the U.S.S. Cole, but all these
			 cases have not gone forward to trial.
				(15)Congress has
			 twice enacted a statute on military commissions, once at the request of the
			 George W. Bush Administration in 2006, and a second time, with significant
			 reforms and changes with the assistance of the Department of Justice and the
			 Department of Defense, at the request of the Obama Administration in
			 2009.
				(b)Sense of
			 CongressIt is the sense of Congress that—
				(1)the military
			 commissions system enacted by Congress and approved by the President is fully
			 consistent with the rule of law and the international obligations of the United
			 States, including the Geneva Conventions;
				(2)the attacks on
			 the United States by al Qaeda and its affiliated groups to which the
			 Authorization for Use of Military Force applies are violations of the law of
			 war for which trial by military commission has traditionally been used to mete
			 out justice during the history of the United States; and
				(3)members of al
			 Qaeda and its affiliated groups who have long been detained under the law of
			 war and who are, in the opinion of the cognizant officials, responsible for
			 attacks against the United States, should be tried without further delay by a
			 military commission held at United States Naval Station, Guantanamo Bay,
			 Cuba.
				
